Case 0:18-cv-62683-MGC Document 37 Entered on FLSD Docket 02/14/2019 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                            Case No. 18-62683-CIV-COOKE/HUNT

  KIA MONTGOMERY,

               Plaintiff,

  v.

  3300 CORP., d/b/a CLUB PINK
  CHAMPAGNE AND SHOWGIRLS,
  a Florida Corporation,

           Defendant.
  __________________________________/


                            REPORT AND RECOMMENDATION

        THIS CAUSE is before this Court on Defendant’s Motion for Rule 11 Sanctions

  Against Plaintiff and her Counsel, ECF No. 23, filed on January 8, 2019. On November

  5, 2018, the Honorable Marcia G. Cooke referred to the undersigned all non-dispositive,

  pretrial matters, as well as motions for attorney’s fees and costs and motions for

  sanctions. See ECF No. 4; see 28 U.S.C. § 636(b); see also S.D. Fla. L.R., Mag. R. 1.

  On February 5, 2019, the undersigned conducted a hearing on this Motion. Having

  carefully reviewed the Motion, the Response and Reply thereto, the court file, and

  applicable law, oral argument of counsel, as well as evidence submitted pursuant to the

  consent of the parties, the undersigned respectfully recommends that Defendant’s Motion

  be DENIED.
Case 0:18-cv-62683-MGC Document 37 Entered on FLSD Docket 02/14/2019 Page 2 of 6



                                          ANALYSIS


         On November 3, 2019, Plaintiff filed her Complaint alleging violations of the Fair

  Labor Standards Act (“FLSA”). Plaintiff alleges that Defendant, an adult entertainment

  club, failed to pay its exotic entertainers and/or dancers the required minimum wage and

  overtime rates. The Complaint indicates that the dancers’ only compensation was in the

  form of tips from club patrons. On January 8, 2019, Defendant filed its Motion for Rule

  11 Sanctions against Plaintiff and her Counsel.

         Rule 11 imposes on an attorney who signs a pleading “an affirmative duty to

  conduct a reasonable inquiry into the facts and the law before filing, and that the

  applicable standard is one of reasonableness under the circumstances.” Bus. Guides,

  Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 551 (1991). The Eleventh Circuit

  has stated that “three types of conduct warrant imposition of sanctions under Rule 11: (1)

  when a party files a pleading that has no reasonable factual basis; (2) when the party files

  a pleading that is based on a legal theory that has no reasonable chance of success and

  that cannot be advanced as a reasonable argument to change existing law; and (3) when

  the party files a pleading in bad faith for an improper purpose.” Didie v. Howes, 988 F.2d

  1097, 1104 (11th Cir. 1987) (en banc). An objective standard of reasonableness governs

  whether a Rule 11 violation has occurred. Id. “In assessing the propriety of Rule 11

  sanctions, [the court] asks: (1) whether the party’s claims are objectively frivolous, and

  (2) whether the person who signed the pleadings should have been aware that they were

  frivolous.” Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir. 2010). Further, a claim is to be

  assessed for reasonableness as of the time that Plaintiff “submitted” the Complaint. Fed.

  R. Civ. P. 11 advisory committee note to 1983 amendment.             In fact, the advisory



                                               2
Case 0:18-cv-62683-MGC Document 37 Entered on FLSD Docket 02/14/2019 Page 3 of 6



  committee note to the 1993 amendment states that “in other circumstances, it [the Rule

  11 Motion] should not be served until the other party has had a reasonable opportunity

  for discovery.”

         Prior to filing suit, Plaintiff’s counsel indicated that he conducted an interview with

  his client and, based on his experience litigating these actions associated with similar

  establishments, her facts were consistent and detailed. Additionally, Plaintiff, through her

  counsel, sent a pre-suit demand letter to Defendant on August 16, 2018, stating that

  Plaintiff was intending to file a lawsuit against Defendant pursuant to the FLSA.

         Specifically, in the pre-suit demand letter, Plaintiff stated that she began working

  for Defendant as an exotic dancer in 2015 and worked until her termination in 2017. She

  stated she worked approximately 30 hours a week and was not paid any minimum wage

  or overtime for hours worked in excess of 40 hours per week, which she alleged occurred

  on certain weeks. This letter was sent to Defendant’s Registered Agent attached to an

  email which was acknowledged by the Registered Agent and forwarded to Defendant.

  ECF No. 26-1. Plaintiff’s counsel then sent four follow-up emails to the Registered Agent

  over the next three weeks, and received no responses. The last email, sent on October

  19, 2018, provided a final deadline of October 22, 2018, to hear back from Defendant

  before suit would be filed. Suit was filed on November 3, 2018, and Defendant was

  served on November 4, 2018. At no time during this pre-suit period did Defendant provide

  any response, and never claimed not to know who Plaintiff was or that she was not a

  dancer at the establishment.       Defendant failed to raise these arguments until after

  Plaintiff’s Complaint was filed.




                                                3
Case 0:18-cv-62683-MGC Document 37 Entered on FLSD Docket 02/14/2019 Page 4 of 6



         One week after being served, Defendant filed a Motion to Dismiss that raises

  essentially the same arguments raised in the instant Motion for Rule 11 sanctions.1

  Defendant alleges in his Motion to Dismiss and Motion for Rule 11 sanctions that Plaintiff’s

  Complaint is a “cookie-cutter lawsuit” with no basis because Plaintiff provided no

  documentation to support the Statement of Claim. Plaintiff responds that, as is common

  in this industry and as alleged in the Complaint, no payments were made to her, so

  therefore there is no documentation such as time sheets or pay checks to provide.

         Further, in her Response to the Motion for Sanctions, Plaintiff filed with this Court

  a December 17, 2016 police report that indicates that Plaintiff, a dancer at the club, had

  an altercation with the manager at the club. ECF No. 26-2. The responding officer who

  took the report, as well as another dancer, are listed by Plaintiff on her witness list as

  individuals who can verify that Plaintiff did work at the club. Defendant presents two other

  internal club incident reports that indicate that Plaintiff was a customer at the club, not a

  dancer, ECF No. 27-2, even though one of the incidents occurred in the dressing room,

  ECF No. 27-1. Certainly, the police report at ECF No. 26-2 confirms that Plaintiff’s

  counsel still has a reasonable belief that his client was a dancer at the club and validates

  his filing of his initial Complaint.

         Defendant also argues that records showing an arrest and appearances in

  Pennsylvania on June 28, 2017, and July 28, 2017, would belie that Plaintiff was

  employed by Defendant at the time in question. ECF No. 30. The undersigned does not

  find this broad sweeping argument persuasive or evidenced by the documents presented.



  1  The undersigned makes clear that no analysis or findings are being made as it pertains
  to the merits of the Motion to Dismiss that is currently pending before the District Court.



                                               4
Case 0:18-cv-62683-MGC Document 37 Entered on FLSD Docket 02/14/2019 Page 5 of 6



  There is no evidence that Plaintiff was incarcerated during any of the two-year period at

  issue here. Rather, the documents simply show that Plaintiff may have presented herself

  for court appearances. Defendant admitted that it did not know the length of time Plaintiff

  may have been in Pennsylvania. Likewise, the documents do not evidence the length of

  time Plaintiff may have been in Pennsylvania.            Whether her Pennsylvania court

  appearances would have caused her to miss any work is unknown.              As such, this

  evidence goes to the issue of amount of alleged damages, not to whether Plaintiff was

  ever employed by Defendant, or whether at the time of filing Plaintiff’s counsel had a

  reasonable basis to file this lawsuit. The undersigned finds that Plaintiff and her counsel

  have demonstrated that there was a reasonable basis to file suit.

         For the reasons stated above, the undersigned finds no basis to warrant the

  imposition of Rule 11 sanctions in the instant case. 2

                                    RECOMMENDATION

         Accordingly, the undersigned recommends that Defendant’s Motion for Rule 11

  Sanctions Against Plaintiff and her Counsel, ECF No. 23, filed on January 8, 2019, be

  DENIED. The undersigned also recommends that Plaintiff’s request for fees and costs

  related to this Motion, contained in her Response, be DENIED as well.

         Within fourteen days after being served with a copy of this Report and

  Recommendation, any party may serve and file written objections to any of the above



  2  Plaintiff also alleges that the immediacy of Defendant’s filing of this Motion evidences
  that Defendant simply seeks to intimidate Plaintiff into withdrawing her claims and that
  she is entitled to her reasonable expenses, including attorney’s fees, incurred for
  responding to the Rule 11 Motion. The undersigned finds that this request should be
  denied as well. Defendant argues that Plaintiff was a customer and never was a dancer
  and Plaintiff argues that she was a dancer. Each arguably has a reasonable belief in their
  positions and neither justifies imposition of sanctions against the other.


                                               5
Case 0:18-cv-62683-MGC Document 37 Entered on FLSD Docket 02/14/2019 Page 6 of 6



  findings and recommendations as provided by the Local Rules for this district. 28 U.S.C.

  § 636(b)(1); S.D. Fla. Mag. R. 4(b). The parties are hereby notified that a failure to timely

  object waives the right to challenge on appeal the district court’s order based on

  unobjected-to     factual   and   legal   conclusions   contained   in   this   Report   and

  Recommendation. 11th Cir. R. 3–1 (2016); see Thomas v. Arn, 474 U.S. 140 (1985).

         RESPECTFULLY SUBMITTED at Fort Lauderdale, Florida this 14th day of

  February, 2019.


                                             _____________________________________
                                             PATRICK M. HUNT
                                             UNITED STATES MAGISTRATE JUDGE
  Copies Furnished to:
  The Honorable Marcia G. Cooke

  All Counsel of Record




                                                6
